DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the claims of Group II, claims 1-11 in the reply filed on 04/02/2021 is acknowledged.
Claims 12-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected ‘washing machine based on artificial intelligence (Group I)’, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/02/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the server” in line 8.  There is insufficient antecedent basis for this limitation in the claim. Applicant has not claimed server prior to this, thereby creating an indefiniteness issue due to the lack of antecedent basis. Examiner believes that this language should read “a server”.
Claims 2-11 are rejected as containing the same indefiniteness issues as above in claim 1, from which these claims depend. 
Claim 7 recites the limitation “the additional supply detergent" in 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant has not claimed additional supply detergent prior to this, thereby creating an indefiniteness issue due to the lack of antecedent basis.
Claims 8-9 are rejected as containing the same indefiniteness issues as above in claim 7, from which these claims depend. 
Claim 10 recites the limitation “a feature value” in line 4. It is not clear from the specification (para [17], [282]), what exact feature value the Applicant was referring to by the recitation “feature value". The metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. 
Claim 11 recites the limitation “a network” in line 2. The term “network” is generic and hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. Examiner suggests that this language can read “a computer network”.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “a method of controlling detergent quantity of a washing machine by obtaining information about a kind of detergent, applying information about the kind of detergent, determining a kind of detergent, receiving information from server and making determination on a detergent quantity”. This judicial exception is not integrated into a practical application as the series of steps do not add a meaningful limitation to the abstract idea because of not including any detail on actionable steps e.g. adding a detergent and running a wash cycle based on the information received. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim recites limitations that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. (See MPEP 2106.04(a)(2) IIIB)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR-20150075464-A) in view of Ishibashi et al. (US-5241845-A) and further in view of Kim et al. (KR-20080032526-A).
Regarding claim 1, Lee et al. teaches a method of controlling a detergent quantity of a washing machine (300) based via a network (wireless communication via network 200 and a wireless terminal 100, see Fig. 1, pg. 4 para 1), the method comprising: obtaining information about a kind of detergent from an external information collector (obtain detergent type data by scanning an image such as a barcode via receiving unit 310, pg. 4 para 4, Step S4100, pg. 5 para 4,); applying the information about a kind of , Step S4300. pg. 5 para 4); determining a kind of the detergent based on the application result (extract matching detergent type data based on comparing the received detergent type data with previously stored detergent type data in wireless terminal 100 via a first extraction unit 320, pg. 4 para 5, Step S4500, pg. 5 para 4); receiving predetermined detergent quantity information based on the determined kind of detergent according to a laundry amount from the server (the second extraction unit 340 on the server extracts the previously recorded detergent type data and the amount of detergent mapped to the measured weight of the laundry from measurement unit 330, pg. 4 para 6, pg. 4 para 7 with table 1, Step S4600, Step S4700, pg. 5 para 5).
Lee et al. does not explicitly teach that (1) the method of controlling the detergent quantity is based on artificial intelligence (Al) and where in the information about the kind of detergent is applied to a pre-learned artificial neural network (ANN) model (2) the method includes a step for determining whether the detergent quantity supplied through a detergent inlet is less than the predetermined detergent quantity based on the detergent quantity information.
In the analogous art of Neurocontrol for washing machines, Ishibashi et al. teaches a washing machine with a controller (microcomputer 13, Fig 1, Col 5 Ln 57-58) with a pre-trained (Col 2 Ln 21-24, Col 12 ln 19-23) machine-learning network (neural network 45, Fig 1) and a control method wherein the method of controlling the detergent quantity is based on artificial intelligence (Al) (wherein detergent volume data D5 is input as training data to the neural network 45, Fig. 1, Col 15 ln 44-51; and transparency detector 20 serves to detect detergent volume (and detergent type) based on transperancy value as output of the network, see Col 16 ln 9-13) and where in the information (data) about the kind of detergent is applied (input) to a pre-learned artificial neural network (ANN) model (see detergent type data D6 input to the neural network 45, Fig. 1, Col 8 ln 60-65).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the neural-network (AI) based controller (microcomputer 13) OF Ishibashi et al. into the washing machine of Lee et al. and incorporate the method steps to control the detergent quantity and to input the detergent type as input data to the network into the control method of Lee et al. with the benefit of having neural network based intelligent and intuitive algorithms to identify detergent type (liquid vs powder detergents) and their corresponding quantities instead of using multitude of sensors to detect liquid/powder/volume/weight etc. which ultimately results in reduction in production cost of the washing machine (Col 7 ln 23-29, Col 16 ln 13-16).
The combination of Lee et al. and Ishibashi et al. does not explicitly teach that the method includes a step for determining whether the detergent quantity supplied through a detergent inlet is less than the predetermined detergent quantity based on the detergent quantity information.
In the analogous art of control methods for washing machine, Kim et al. teaches a method step for determining whether the amount of detergent is added through a detergent inlet (detergent supply device 30) is less than the set range (see claim 2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the method step for determining insufficient detergent quantity into the control method of Lee et al. and Ishibashi et al. so that decrease in washing power 
Regarding claims 2-4, the combination of Lee et al., Ishibashi et al. and Kim et al. teaches the detergent quantity control method. Lee et al. further teaches method steps wherein the predetermined detergent quantity is a value determined in advance by a manufacturer of the detergent according to the laundry amount (detergent preset values vs laundry amount shown in table 1, pg. 4 para 7); wherein the external information collector comprises a camera (receiving unit 310 can be a laptop or smart phone with a camera see pg. 3 para 12, pg. 4 para 2); method step further comprising obtaining information about a kind of the detergent from a message received from a user terminal (data on the type of detergent received from the wireless terminal 100 as an image of a detergent (barcode or photograph) or input text, see pg. 4 para 4).
Regarding claim 5, the combination of Lee et al., Ishibashi et al. and Kim teaches the detergent quantity control method.
Further to the method step of determining insufficient detergent quantity (taught by Kim et al. as detailed previously), Kim et al. teaches an additional method step to display information of the insufficient detergent quantity through a display unit of the washing machine and also generate an indication or a warning sound via an alarm unit for the addition of the detergent for a set time when the amount of detergent dispensed is less than the set range (see claim 4, claim 7).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the method step warning the user of insufficient detergent into the control method of Lee et al. and Ishibashi et al. so that decrease in washing power 
Regarding claims 10, the combination of Lee et al., Ishibashi et al. and Kim teaches the detergent quantity control method.
Ishibashi et al. further teaches a method step wherein the neural network model (neural network 45) is stored in an artificial intelligence (Al) device (i.e. in AI based washing machine specifically within microcomputer 13 with inbuilt RAM and ROM storage, see Fig 1, Fig. 15, Col 4 ln 8-17, Col 1 ln 26-27)  and wherein the applying of the information comprises: transmitting (inputting) a feature value (detergent type data D6) related to information about a kind of detergent to the Al device (specifically to microcomputer 13); and obtaining a result (detergent type based on a transparency value detected by transparency detector 20, see Fig. 1, see Col 16 ln 9-13) in which information about a kind of detergent is applied (detergent type data D6 is input to the neural network 45 of the microcomputer 13 to yield transparency value and detergent type as output, Fig. 1, Col 8 ln 60-65) to the artificial neural network model from the Al device (from the operation panel 14 of the AI based washing machine, Col 4 ln 8-17).
It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate the neural network model designed for detergent qualification and quantification, stored in an existing AI device (washing machine of Ishibashi) into the another AI device (washing machine) of Lee and Kim et al. so that the benefits of neural network model for detergents can be rolled into the benefits of using AI based washing machine with enhanced features (e.g. wireless communication with smart phone) to 
Regarding claim 11, the combination of Lee et al., Ishibashi et al. and Kim teaches the detergent quantity control method.
Lee et al. further teaches a method step wherein several types of communication (Wireless, short-range LAN, wide area network (WAN), personal area network (4G, Wi-Fi, LTE, etc., pg. 3 para 11) are enabled by a network (network 200, Fig 1, pg. 3 para 11, pg. 4 para 3), and wherein the applying of the information comprises:  transmitting information about a kind of the detergent to the network (for example detergent type (B or C) that can be texted via smartphone directly to network 200, Fig 1, pg. 4 para 2, 4); and obtaining a result (from network 200) in which information about a kind of the detergent is applied (detergent type and amount of detergent according to weight of the laundry obtained as output from the server, pg. 4 para 5-7 with table 1).
The combination of both Lee et al and Kim et al. does not explicitly teach that the to and fro communication is via an artificial neural network stored in the Network so that  the detergent information (type and amount to be used) is received from the neural network integrated with the Network.  
However as detailed previously Ishibashi et al. teaches the artificial neural network model stored in RAM/ROM of a controller (microcomputer 13) integrated with the washing machine (Col 4 ln 8-17, Col 1 ln 26-27). 

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR-20150075464-A) in view of Ishibashi et al. (US-5241845-A) and Kim et al. (KR-20080032526-A) and further in view of Park et al. (KR-20100120047-A).
Regarding claim 6, the combination of Lee et al., Ishibashi et al. and Kim teaches the detergent quantity control method.
The combination of Lee et al., Ishibashi et al. and Kim does not explicitly teach the method steps further comprising: when the detergent quantity exceeds the predetermined detergent quantity, supplying the detergent corresponding to the predetermined quantity of detergent together with the washing water to the inner tub of the washing machine; and storing the remaining detergent, except for the supplied detergent in a detergent storage of the washing machine.  
In the analogous art of detergents for washing machine, Park et al. teaches method steps wherein a controller predetermines the detergent amount based on laundry amount and displays it (pg. 5 para 9,11) and when a large amount of detergent is fed into a detergent box with adjustable partitions(pg. 5 para 21, Fig 3-9), the detergent fills up a 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the method step of Park et al. into the washing machine of Lee et al., Ishibashi et al. and Kim et al. with the benefit of having standby detergent storage even if excess detergent is fed due to user’s carelessness and only the exact amount needed is dispensed during washing thereby avoiding any detergent over use/ wastage (pg. 5 para 15 and 21).
Regarding claims 7-9, the combination of Lee et al., Ishibashi et al., Kim and Park teaches the detergent quantity control method.
Further to teachings detailed above, Park et al. teaches the method steps wherein the control unit compares the detected amount (could be excess from previous loading  stored in the adjacent unit or insufficient) and displays the remaining amount to be introduced in the detergent box, in other words the control unit is capable of determining whether the additional supply detergent satisfies the insufficient detergent quantity by measuring the existing quantity and alerting the user of the low quantity via color coding, urging the user to fill up the extra required quantity via the display or by a speaker. Also, if the additional supply detergent quantity does not satisfy the insufficient detergent quantity – in other words when the detergent supplied meets the required quantity, the method alerts the user to stop the detergent addition process via the same visual or sound 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate these method steps of Park et al. into the washing machine of Lee et al., Ishibashi et al. and Kim et al. so as to be able to determine if the added detergent is insufficient/ sufficient and replenishing only the needed quantity if insufficient detergent was fed, with the benefit of avoiding any detergent over use or wastage while incorporating user-friendly features like color based visual indicators and also sound based guidance for the visually impaired (pg. 5 para 14 and 18).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711                 


/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711